DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-9 and 12-22 allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest an ultrasonic sensing circuitry comprising an ultrasonic sensor circuit, an input circuit, a reset circuit, a storage circuit, a selection circuit, a source follower, and a compensation circuit, wherein the ultrasonic sensor circuit is coupled to a first node and a first supply voltage terminal, and is configured to emit and receive an ultrasonic signal, and to generate a sensing voltage corresponding to the received ultrasonic signal to provide the sensing voltage to the first node; wherein the input circuit is coupled to a first control signal terminal, the first node, and a second node, and is configured to provide the sensing voltage of the first node to the second node based on a first control signal from the first control signal terminal; wherein the reset circuit is coupled to a reset control signal terminal, the second node, and the first supply voltage terminal, and is configured to provide a first supply voltage from the first supply voltage terminal to the second node based on a reset control signal from the reset control signal terminal to reset the voltage of the second node; wherein the storage circuit is coupled between the second node and the second supply voltage terminal, and is configured to store a voltage difference between the second node and the second supply voltage terminal; wherein the selection circuit is coupled to a selection signal terminal, a third supply voltage terminal, and a third node, and is configured to provide a third supply voltage from the third supply voltage terminal to the third node based on a selection signal from the selection signal terminal; wherein the source follower comprises a first electrode coupled to the third node, a control electrode coupled to the compensation circuit via a fourth node, and a second electrode coupled to an output terminal, and is configured to output a current corresponding to a voltage between the first electrode and the control electrode via the output terminal; wherein the compensation circuit is coupled to the second supply voltage terminal, a second control signal terminal, a third control signal terminal, the second node, the third node, the fourth node, and the output terminal, and is configured to receive the sensing voltage of the second node and provide a compensated sensing voltage to the control electrode of the source follower according to the sensing voltage and the third supply voltage; and wherein both the first supply voltage and the second supply voltage are lower than the third supply voltage.	Hinger (2017/0285877) teaches an ultrasonic sensor having an input circuit, a reset circuit, a storage circuit and a selection circuit however fails to teach a source follower and compensation circuit as well as the claimed connection states of each circuit to one another.	Mathe et al (2017/0059699) teaches an ultrasonic imaging apparatus having a source follower, however fails to teach the specific circuit arrangement as found in claim 1. 	Panchawagh et al (10,497,748) teaches an ultrasonic transducer array having a reset circuit and source follower, however fails to teach the specific circuit arrangement as found in claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627